Citation Nr: 0515366	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.   

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for herniated nucleus pulposus, L4-5, with 
degenerative joint disease (back disability).

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left shoulder dislocation.

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 until May 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and August 2003 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The November 2002 decision declined to reopen the claim of 
entitlement to service connection for a back disability; 
while the August 2003 decision denied entitlement to service 
connection for left and right knee disabilities, and declined 
to reopen the claim of entitlement to service connection for 
left and right shoulder dislocations for lack of new and 
material evidence.

The veteran gave testimony before the Board at a hearing in 
Pittsburgh, Pennsylvania in December 2004.

The issues of left shoulder dislocation and bilateral knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In November 1979, the Board denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran attempted to reopen his claim, but was denied by a RO 
letter dated in January 1993.

2.  Evidence regarding the veteran's back disability 
submitted and obtained since the January 1993 letter had not 
previously been submitted to agency decisionmakers; it 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of the 
evidence of record at the time of the final denial of the 
claim sought to be reopened; but it fails to raise a 
reasonable possibility of substantiating the claim.

3.  In March 1978, the RO denied the veteran's claim of 
entitlement to service connection for a right shoulder 
dislocation.  The veteran failed to perfect an appeal, and 
the denial became final.

4.  Evidence regarding the veteran's right shoulder submitted 
and obtained since the March 1978 rating decision had not 
previously been submitted to agency decisionmakers; it 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of the 
evidence of record at the time of the final denial of the 
claim sought to be reopened; but it fails to raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Evidence received since the January 1993 RO denial is not 
new and material; therefore, the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

2.  Evidence received since the March 1978 rating decision is 
not new and material; therefore, the claim for service 
connection for a right shoulder dislocation is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not initiated within the allowed time period.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302(a).  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Back Disability

This claim was initially denied in a March 1973 rating 
decision and then again in a March 1978 rating decision, 
which the veteran appealed.  The Board denied the veteran's 
claim of entitlement to service connection for a back 
disability in a November 1979 decision.  In 1986, the claim 
was again denied, but no appeal was filed.  In 1992, the 
veteran sought to reopen his claim, but was denied by a RO 
letter dated in January 1993, which included his appellate 
rights.  The veteran did not appeal.

In support of his application to reopen his claim of 
entitlement to service connection for a back disability, the 
veteran submitted and the RO obtained: VA treatment records, 
including a VA examination of the veteran's knees that also 
referenced his back history, and the veteran's testimony 
before the Board.

In his testimony, the veteran indicated that he currently has 
a back disability, which he attributed to in-service back 
injuries that he incurred while playing football and in a 
fall down stairs.  When asked by the Board if he had injured 
his back after service, the veteran indicated that he had 
injured his neck in a coal mine accident in 1981, but did not 
say anything about injuring his back.  

Nevertheless, a review of medical treatment records indicated 
that the veteran began having lower back pains around the 
same time as the mine accident.  In 1984 the veteran was 
admitted to neurosurgery and given a myelogram that showed a 
herniated disc for which he was given a chymopapain injection 
in his lower back.  Although no surgery was performed, the 
veteran developed a disc infection in his back and was 
hospitalized for six weeks.  Medical records also show that 
the veteran sought medical treatment in 2002 after injuring 
his back while pushing two food carts off of an elevator.

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; as such, the veteran's 
testimony that he currently suffers back pain is credible, as 
is his testimony about the incidents in service.  However, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the Board finds that the 
veteran is not qualified to provide a medical opinion linking 
his current back pain to events in service.

Although generally evidence is presumed credible for the 
purpose of determining whether to reopen a claim, that 
presumption would clearly not apply when the evidence is 
directly contradicted by other evidence in the file.  In this 
case, not only is the veteran's testimony not competent as to 
medical questions, it is also of doubtful credibility.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The veteran testified as to continuity of back pain 
since service, but medical records include a denial by the 
veteran in February 1977, when seeking treatment for a work-
related back injury, of having any back problems prior to 
that injury, and several notations in 1984 and 1985 that he 
began experiencing back pain after a work-related injury in 
1981.  At no time during the course of this treatment did the 
veteran report military injuries or continuity of 
symptomatology since service.

In denying the veteran's claim for service connection of a 
back disorder in 1979, the Board based its opinion on the 
lack of a medical opinion connecting in-service complaints of 
back pain with the veteran's complaints at the time of the 
decision.  Subsequent decisions by the RO have denied 
requests to reopen for lack of new and material evidence, 
finding that the in-service back injury was acute and 
transitory and the post-service back condition is the result 
of work-related back injuries.  

Since the last final denial in 1993, the veteran has given 
testimony regarding his current back pain; the veteran has 
submitted VA treatment records showing DJD and spinal 
stenosis; and a VA examiner has performed an examination of 
the veteran, which noted the veteran's history of back pain, 
but which did not render an opinion as to the etiology of the 
back pain.  

While the evidence submitted clearly demonstrates that the 
veteran presently has a back disorder, that fact is not new.  
Medical evidence was of record previously showing diagnosis 
of a back disorder.  Only the veteran's recent lay testimony 
suggests that his current disability is related to an injury 
in service.  No medical opinion of record has been submitted 
suggesting in any way that the veteran's current back 
disability is related to his time in service.  Therefore, 
there remains a lack of competent evidence directly 
addressing the bases of the prior denials of this claim.

For the reasons discussed above, the Board finds the evidence 
submitted since 1993 is new in that it is neither cumulative 
nor redundant of the evidence of record in 1993; however, the 
Board does not find the evidence to be material, because it 
fails to raise a reasonable possibility of substantiating the 
claim, in that the veteran's claims file still lacks a 
medical opinion of record linking the veteran's current back 
pain with his time in service.

Accordingly, new and material evidence having not been 
submitted, the claim of entitlement to service connection for 
a back disability is not reopened.  

Right Shoulder Dislocation

The RO denied the veteran's claim of entitlement to service 
connection for his right shoulder condition in a March 1978 
rating decision, finding that service records did not show an 
injury to the veteran's right shoulder.  The veteran did not 
perfect an appeal, and the decision became final.

Since the final initial denial, the veteran testified before 
the Board that he injured both of his shoulders playing 
football during service, and that he now has chronic pain.  
However, the veteran also testified that he had never had x-
rays taken of his shoulders and that he had not gotten a 
diagnosis of his shoulder problems.

As noted above, the veteran is qualified to testify as to the 
current pain his shoulders cause; but, he is not qualified to 
render a medical opinion that the current shoulder pain was 
caused by an in-service incident.
A review of the veteran's medical treatment records failed to 
locate any diagnoses for his right shoulder, or even any 
treatment for the shoulder.  As such, the Board finds that 
while the testimony is new in that it is neither cumulative 
nor redundant of the evidence of record in 1978; it is not 
material, because the evidence fails to raise a reasonable 
possibility of substantiating the claim.
 
Accordingly, new and material evidence having not been 
submitted, the claim of entitlement to service connection for 
a right shoulder dislocation is not reopened.  

II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of two letters sent to the veteran in 
July 2002 and a third in April 2003.  Since the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect to 
element (4), the Board notes that while the letters may have 
failed to explicitly contain the statement that the veteran 
send any evidence to VA in his possession that pertains to 
the claim, the letters did inform him that new and material 
evidence was still required to decide his case and where he 
could send that evidence.  Furthermore, by virtue of the 
rating decisions on appeal, and the statements of the case 
(SOCs), he was provided with specific information as to why 
his particular claims were being denied, and of the evidence 
that was lacking.  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.
 
The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant 
identifies.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  As noted above, it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file and the veteran does not appear to 
contend otherwise.  Additionally, the veteran testified 
before the Board.

Reasonable efforts to assist a claimant may also include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 C.F.R. § 3.159.  
However, if a claim has been previously denied, VA will only 
provide a medical examination or obtain a medical opinion if 
new and material evidence to reopen the previously denied 
claim has been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  In this case, new and material evidence 
has not been received; as such, there is no duty to provide a 
medical examination or obtain a medical opinion.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disability remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right 
shoulder dislocation remains denied.


REMAND

Left Shoulder Dislocation

In January 1978, the veteran filed a claim of entitlement to 
service connection for several disabilities, including a 
claim for a right shoulder dislocation, but not including a 
claim for a left shoulder disability.  Nevertheless, the RO 
ordered a VA examination of both of the veteran's shoulders 
in February 1978.  

In a March 1978 rating decision, the RO denied all of the 
veteran's claims.  The RO indicated that injuries to the 
veteran's left shoulder were acute and transitory with no 
ratable residuals noted at time of discharge or on subsequent 
VA examinations; then listed the veteran's left shoulder as a 
non-service-connected injury.  However, the veteran's left 
shoulder was not listed either in the issues section of the 
rating decision, or in the RO's rating decision cover letter 
to the veteran.  

In March 2003, the veteran submitted a request to add his 
shoulders to his claim.  In denying entitlement to service 
connection for his left shoulder dislocation, the RO 
indicated that the left shoulder claim was initially denied 
in March 1978, and, as such, the veteran was required to 
submit new and material evidence in order to reopen his 
claim.  The Board finds this determination to be erroneous.  
The veteran's file indicates that he never applied for 
service connection of his left shoulder in 1978, and, 
accordingly, the RO could not have denied a claim regarding 
the left shoulder.  As such, there never was a final order 
from which the veteran could appeal.  Furthermore, even if 
the claim of entitlement to service connection for a left 
shoulder disability had been adjudicated in 1978, the RO's 
decision would not have become final as the VA would have 
failed to comply with statutorily mandated notice 
requirements by failing to list a left shoulder condition in 
its rating decision cover letter.  See Tablazon v. Brown, 8 
Vet. App. 359 (1995).  

Either way, new and material evidence was not required to 
reopen the claim of a left shoulder disability that the 
veteran filed in March 2003.  As such, the Board finds that 
remand is necessary for a full adjudication of the veteran's 
claim of entitlement to service connection for a left 
shoulder dislocation. 

Left and Right Knees

The veteran testified before the Board that he injured his 
knees while playing full contact football in service.  

A review of the veteran's service medical records (SMRs) 
indicated that upon entry into service, a physician 
determined that the veteran's knees were normal, stable, and 
with a full range of motion.  As such, the veteran was 
entitled to the presumption of soundness, despite having 
noted that he had swollen joints on his entry medical history 
survey.  In February 1972, the veteran underwent a surgical 
consult regarding the cartilage in his right knee.  The 
physician referred the veteran for surgery on his knee, but 
the veteran's records and testimony indicate that he never 
underwent knee surgery.  In April 1972, the veteran presented 
for treatment, complaining that his right knee hurt.  On his 
separation physical, the physician noted that the veteran 
complained of painful knees, and diagnosed the veteran with 
chondromalacia of the right knee.

In September 1996, the veteran underwent an examination to 
determine his fitness for duty as an employee in health 
services.  The examiner noted that the veteran had arthritis 
in his legs.  The examiner also noted that the veteran had 
had a knee injury resulting from an incident in July 1995 in 
which chairs were rammed into his knees, from which pain 
persisted for six to eight weeks.

Treatment records also revealed that the veteran complained 
of knee pain a number of times, including April, June, and 
August 2001, and March 2002 among others.  A diagnosis of 
arthritis was generally given, and the veteran was prescribed 
pain medication.

X-rays of the veteran's knees were taken in July 2003.  At a 
VA examination, an examiner reviewed the x-rays, and 
indicated that the right knee showed mild DJD with slight 
sharpening of the tibial spine, and that multiple small 
ossicles projected into the posterior joint space, any of 
which may have been a loose body.  The left knee x-ray showed 
very mild degenerative changes by way of very mild sharpening 
of tibial spines.  Accordingly, the examiner diagnosed the 
veteran with minimal bilateral knee DJD.  The examiner found 
that there was no evidence of any traumatic arthritis in the 
veteran's knees.  However, the examiner did not indicate that 
he reviewed the veteran's claims file, and the examination 
request submitted by the RO indicated that the claims file 
did not need to be provided for the examination.  

Where there is an in-service notation of a relevant 
abnormality, a medical opinion may be required to aid in 
substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The Board considers that a medical opinion 
would materially assist in the development of this appeal.  
Therefore, in an effort to fully assist the veteran in 
substantiating his claim, the Board finds that a remand is 
necessary to further develop the medical record.

As such, these matters are REMANDED to the RO via the AMC for 
the following action: 

1.  Adjudicate the veteran's claim of 
entitlement to service connection for a 
left shoulder dislocation de novo.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his bilateral knee condition.  
The examiner should be provided with the 
veteran's claim file and asked to fully 
review it.  Any opinion rendered must be 
supported by a complete rationale.  
Specifically, for each knee, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that the 
current knee condition either began 
during service or as a consequence of the 
veteran's service.  The examiner should 
specifically address:

(a) the veteran's complaints of knee pain 
in his SMRs and on his separation 
physical; and

(b) the relevance of the veteran's injury 
to his knees in July 1995 when chairs 
were rammed into his knees.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
service connection has been established 
for a right knee disability, a left knee 
disability, or both.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


